Citation Nr: 0023413
Decision Date: 07/31/00	Archive Date: 09/08/00

DOCKET NO.  96 - 51 100	)	DATE [redacted]
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to September 6, 1995, for an award of dependency and indemnity compensation (DIC) benefits based upon the veterans death due to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and an associate




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1966 to February 1968, including a tour of duty in the Republic of Vietnam, died on March [redacted], 1982. 

On April 2, 1998, the Board of Veterans Appeals (Board) issued a decision which denied entitlement to an effective date prior to September 6, 1995, for an award of dependency and indemnity compensation (DIC) benefits based on service-connected death due to Agent Orange (AO) herbicide exposure.  The appellant, widow of the veteran, appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  On September 23, 1998, the Court vacated the Boards decision and remanded the case to the Board for another decision, taking into consideration matters raised in its order.


REMAND

In its order of September 28, 1998, the Court found that remand was warranted in order for the Board to address the issue of whether the appellant was entitled to an earlier effective date for an award of DIC benefits pursuant to Nehmer v. United States Veterans Administration, 118 F.R.D. 113 (N.D. Cal. 1987);  VA Gen. Coun. Prec. 15-95 (June 2, 1996); and all pertinent statutes and regulations.  The Court further instructed the Board to obtain copies of the Nehmer Courts order and the motions of the appellant and the appellee, and to incorporate them into the 

appellants claims folder for consideration in subsequent decisions on this claim.  In any subsequent decision pursuant to the Courts remand, the Board was to set forth adequate reasons and bases for its findings and conclusions on all material issues of fact and law presented.  The appellant was to be notified of her right, on remand, to submit additional evidence and argument in accordance with  Quarles v. Derwinski,  3 Vet. App. 129, 141 (1992). 

In April 1999, the appellant submitted a brief addressing the facts and the law, together with citations to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) and copies of Nehmer v. United States Veterans Administration, C.A. No. C-86- 6160 (TEH) (N.D. Cal. May 20, 1991) (Final Stipulation and Order); and Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  That brief presented additional argument in support of the appellants claim for an earlier effective date for the award of DIC, with specific reference to the February 11, 1999 decision of the U.S. District Court in Northern California.  Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  In that decision, the Court stated that VA had not properly implemented the settlement in the Nehmer lawsuit; that the Court had intended to void all those decisions that involved a disease related to herbicide exposure that [VA] later service connected based on a revised, valid AO regulation; and that it rejected VA's argument that the only denials invalidated were those where the claimants had specifically raised the issue of Agent Orange exposure or where VA had relied on the invalidated regulation when denying the claims.  Rather, that Courts February 1999 decision held that the Courts [May 1989] order voiding all benefit decisions made under  38 C.F.R. § 3.311a(d), voided all benefit decisions which involved claims in which the disease or cause of death is later found  under valid AO regulations  to be service connected.

In April 1999, the VA's Office of General Counsel withdrew certain portions of its June 2, 1995 precedent decision (VAOPGCPREC 15-95 (1995)) in light of the 

February 1999 decision of the U.S. District Court in Northern California, as well as related portions of the Veterans Benefits Administration's Adjudication Procedures Manual, M21-1. [VA Memorandum (April 27, 1999).]  All VA Regional Offices and Service Centers were notified of that action by VBA Fast Letter 99-86, addressing the Nehmer lawsuit and the granting of retroactive Agent Orange benefits.  

On May 24, 1999, the Board remanded the case to the RO for additional development, review, and readjudication, taking into consideration the matters set forth in the Courts order and with specific consideration of  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), as interpreted by  VAOPGCPREC 15-95 (1995), because the September 1985 Board denial of service connection for the cause of the veterans death may have been predicated, in part, on the provisions of  38 C.F.R. § 3.311a (1986).  In addition, the RO was to notify the appellant of her right, on remand, to submit additional evidence and argument in support of her claim.  However, that Remand order did not reference the VBA Fast Letter 99-86, addressing the Nehmer lawsuit and the granting of retroactive Agent Orange benefits.  Neither did that Remand order cite the VA General Counsels withdrawal of certain portions of its June 2, 1995 precedent decision (VAOPGCPREC 15-95 (1995)) in light of the February 1999 decision of the U.S. District Court in Northern California, as well as related portions of the Veterans Benefits Administration's Adjudication Procedures Manual, M21-1, part VI, para. 7.20d(3)(a) by VA Memorandum dated April 27, 1999.  

The record shows that on March 2, 2000, the RO issued a Supplemental Statement of the Case continuing the denial of an effective date prior to September 6, 1995, for the grant of DIC benefits based upon the death of the veteran, and including the complete original text of General Counsel Precedent Opinion 15-96 (June 2, 1995) (VAOPGCPREC 15-95 (1995)).  That denial of an effective date prior to September 
6, 1995, for the grant of DIC benefits was predicated on the ROs finding that 

Nehmer was inapplicable because the appellants original claim was not denied 
under the former  38 C.F.R.§ 3.311a(d).  To that point, it was noted that the appellants claim was finally denied by Board decision of September 6, 1985, while  38 C.F.R.§ 3.311a(d) did not become effective until September 25, 1985.  The RO stated that as the Nehmer decision was not for application, the effective date for the appellant's award of DIC was determined by  38 C.F.R. § 3.114(a), which allowed for an effective date one year prior to the receipt of the appellant's request to reopen her claim for service connection for the cause of the veteran's death due to AO herbicide exposure.  

The Board finds that the last final Supplemental Statement of the Case, issued on March 2, 2000, is inadequate because that document did not take into consideration the matters set forth in (and include the text of) VBA Fast Letter 99-86, addressing the Nehmer lawsuit and the granting of retroactive Agent Orange benefits, or the VA General Counsels withdrawal of certain portions of VAOPGCPREC 15-95 (1995) in light of the February 1999 decision of the U.S. District Court in Northern California, as well as related portions of the Veterans Benefits Administration's Adjudication Procedures Manual, M21-1, part VI, para. 7.20d(3)(a) by VA Memorandum dated April 27, 1999.  

The Board finds that this case is not currently in proper appellate status because the appellant and her representative have not been provided appropriate notice of and complete copies of VBA Fast Letter 99-86, addressing the Nehmer lawsuit and the granting of retroactive Agent Orange benefits, and the VA General Counsels withdrawal, by VA Memorandum dated April 27, 1999, of certain portions of VAOPGCPREC 15-95 (1995) in light of the February 1999 decision of the U.S. District Court in Northern California, as well as related portions of the Veterans Benefits Administration's Adjudication Procedures Manual, M21-1, part VI, para. 7.20d(3)(a).  In addition, the appellant and her representative have not been afforded a reasonable opportunity in which to respond.  

The Court held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the 
terms of the remand, either personally or as [] the head of the Department.  38 U.S.C.A. § 303 (West 1991).  Further, the Court stated that where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the RO must review all examination reports prior to returning the case to the Board in order to ensure full and specific compliance with all instructions contained in remands by this Board.  The RO is cautioned that matters of procedural due process are of primary importance in complying with the requirements of this Remand order.  All cases returned to the Board which do not comply with the instructions of the Board remand will be returned to the RO for further appropriate action as directed. 

Based upon the foregoing, the case is Remanded to the RO for the following actions:

1.  The RO must provide the appellant and her representative complete copies of VBA Fast Letter 99-86, addressing the Nehmer lawsuit and the granting of retroactive Agent Orange benefits, and the VA General Counsels withdrawal, by VA Memorandum dated April 27, 1999, of certain portions of VAOPGCPREC 15-95 (1995) in light of the February 1999 decision of the U.S. District Court in Northern California, as well as withdrawn portions of the Veterans Benefits Administration's Adjudication Procedures Manual, M21-1, part VI, para. 7.20d(3)(a).  Thereafter, the appellant and her representative will be provided a reasonable opportunity to respond.

2.  In addition, the appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Following receipt of the appellants response, if any, the RO must readjudicate the appellants claim in light of  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, (Final Stipulation and Order); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999);
and VAOPGCPREC 15-95 (1995), as qualified by VAs General Counsel in VA Memorandum dated April 27, 1999, and all applicable law and regulations.  

If the benefit sought on appeal is not granted to the appellants satisfaction, the RO should issue a Supplemental Statement of the Case, including all applicable law and regulations, including citation of the VBA Fast Letter 99-86 and the VA Memorandum dated April 27, 1999, by which the VA General Counsel withdrew certain portions of VAOPGCPREC 15-95 (1995) in light of the February 1999 decision of the U.S. District Court in Northern California, and the appellant and her representative should again be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



